DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,265,613. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application Claim 1 and US Pat. 11,265,613 Claim 1.
Instant Application Claim 1
US Pat. 11,265,613 Claim 1
A method in a media asset presentation system, the method comprising: receiving, by one or more processors, an indication of a condition for contacting a user of a receiving device being satisfied based on a customer service representative currently being online with the user;
A method in a media asset presentation system, the method comprising: receiving, by one or more processors, an indication of a condition for contacting a user of a receiving device being satisfied based on a customer service representative currently being online with the user;
 in response to the receiving of the indication of the condition for contacting the user of the receiving device being satisfied, determining, by one or more processors, whether to automatically play a media asset stored on the receiving device while the customer service representative is currently online with the user;
in response to the receiving of the indication of the condition for contacting the user of the receiving device being satisfied, determining, by one or more processors, whether to automatically play a media asset stored on the receiving device while the customer service representative is currently online with the user,
and automatically playing, by one or more processors, the media asset while the customer service representative is currently online with the user based on the determination.
…and automatically playing, by one or more processors, the media asset while the customer service representative is currently online with the user based on the determination.


Since claim 1 in the instant application is a broader recitation of claim 1 in Pat. 11,265,613 it would have been obvious to modify claim 1 in Pat. 11,265,613 to get claim 1 in the instant application.
Claim 2 of the instant application corresponds to claim 2 of the patent.
Claim 3 of the instant application corresponds to claim 3 of the patent.
Claim 4 of the instant application corresponds to claim 4 of the patent.
Claim 5 of the instant application corresponds to claim 5 of the patent.
Claim 6 of the instant application corresponds to claim 6 of the patent.
Claim 7 of the instant application corresponds to claim 7 of the patent.
Claim 8 of the instant application corresponds to claim 8 of the patent.
Claim 9 of the instant application corresponds to claim 9 of the patent.
Claim 10 of the instant application corresponds to claim 10 of the patent.
Claim 14 of the instant application corresponds to claim 11 of the patent.
Claim 15 of the instant application corresponds to claim 2 of the patent.
Claim 16 of the instant application corresponds to claim 3 of the patent.
Claim 17 of the instant application corresponds to claim 4 of the patent.
Claim 18 of the instant application corresponds to claim 11 of the patent.
Claim 19 of the instant application corresponds to claim 12 of the patent.
Claim 20 of the instant application corresponds to claim 13 of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pub. 2016/0219142) in view of Mannix et al. (US Pub. 2014/0329565), herein referenced as Brown and Mannix, respectively.
	Regarding claim 1, Brown discloses “A method in a media asset presentation system, the method comprising: 
receiving, by one or more processors, an indication of a condition for contacting a user of a receiving device being satisfied based on a customer service representative currently being online with the user ([0255]-[0260], i.e., a second party contacts a first party when the second party identifies a product or service with which the first party needs assistance, wherein the secondary party may be a customer service representative); 
in response to the receiving of the indication of the condition for contacting the user of the receiving device being satisfied, determining, by one or more processors, whether to … play a media asset stored on the receiving device while the customer service representative is currently online with the user ([0032]-[0034], [0081], [0165], [0260], i.e., content is selected by one party for presentation, wherein the content shared may be stored on one party’s device); and 
… playing, by one or more processors, the media asset while the customer service representative is currently online with the user based on the determination.” ([0032]-[0034], [0135], [0145], i.e., content is presented during the call).
Brown fails to explicitly disclose automatically playing, by one or more processors, the media asset.
	Mannix teaches the technique of automatically playing, by one or more processors, the media asset ([0006]-[0007], [0053], [0055], i.e., messages, such as advertisements, are automatically displayed when answering a phone call). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of automatically playing, by one or more processors, the media asset as taught by Mannix, to improve the content presentation system of Brown for the predictable result of providing advertisers further opportunity to present advertising content without having to directly select advertisements for display.
Regarding claim 2, Brown discloses “wherein the customer service representative currently being online with the user includes one or more of: the customer service representative being on a phone call with the user and the customer service representative being in an online video or text chat session with the user.” ([0036], [0065], [0255]-[0260], i.e., call with a customer service representative or technical support representative).
Regarding claim 3, Brown discloses “wherein the condition for contacting the user is the user having a technical support issue with the receiving device or service to the receiving device and the media asset includes information helpful to resolving the technical support issue.” ([0011], [0065], [0081], [0171], [0255]-[0264], [0284], i.e., customer service representative may provide support for the application or content accessible via the application, such as providing customer assistance graphically).
Regarding claim 4, Brown discloses “wherein the condition for contacting the user is that a reason for the customer service representative currently being online with the user is related to services or programming available to the receiving device ([0011], [0065], [0255]-[0264], i.e., customer service representative may provide support for the application or content accessible via the application) and the media asset includes advertisements related to the services or programming available to the receiving device.” ([0029], [0093], [0115], [0117], [0201]-[0210], Figs. 3, 5, i.e., coupons may be presented related services available).
Regarding claim 5, Brown discloses “wherein the condition for contacting the user includes receiving input from the customer service representative including a command to play the media asset while the customer service representative is currently online with the user.” ([0034], [0065], [0171], [0255]-[0260], i.e., content is selected by one party for presentation to another party during a call).
Regarding claim 6, Brown discloses “wherein the determining whether to … play a media asset stored on the receiving device includes: in response to receiving the input from the customer service representative including a command to play the media asset ([0034], [0065], [0171], [0255]-[0260], i.e., content is selected by one party for presentation to another party during a call), identifying the media asset stored on the receiving device via metadata stored on the receiving device associating the command to play the media asset with the media asset stored on the receiving device ([0034], [0065], [0171], [0205], [0207], i.e., content is selected for presentation, wherein content includes coupons are associated with keywords); and 
determining to … play the media asset stored on the receiving device while the customer service representative is currently online with the user based on the identification of the media asset stored on the receiving device via the metadata.” ([0032]-[0034], [0135], [0145], i.e., content is presented during the call).
Brown fails to explicitly disclose automatically playing the media asset.
	Mannix teaches the technique of automatically playing the media asset ([0006]-[0007], [0053], [0055], i.e., messages, such as advertisements, are automatically displayed when answering a phone call). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of automatically playing the media asset as taught by Mannix, to improve the content presentation system of Brown for the predictable result of providing advertisers further opportunity to present advertising content without having to directly select advertisements for display.
	Regarding claim 14, Brown discloses “A non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor ([0287]-[0289], Figs. 1-2), cause the following to be performed: 
receiving an indication of a condition for contacting a user of a receiving device being satisfied based on a customer service representative currently being online with the user ([0255]-[0260], i.e., a second party contacts a first party when the second party identifies a product or service with which the first party needs assistance, wherein the secondary party may be a customer service representative);
in response to the receiving of the indication of the condition for contacting the user of the receiving device being satisfied, determining whether to … play a media asset stored on the receiving device while the customer service representative is currently online with the user ([0032]-[0034], [0081], [0165], [0260], i.e., content is selected by one party for presentation, wherein the content shared may be stored on one party’s device); and 
… playing the media asset while the customer service representative is currently online with the user based on the determination.” ([0032]-[0034], [0135], [0145], i.e., content is presented during the call).
Brown fails to explicitly disclose automatically playing the media asset.
	Mannix teaches the technique of automatically playing the media asset ([0006]-[0007], [0053], [0055], i.e., messages, such as advertisements, are automatically displayed when answering a phone call). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of automatically playing the media asset as taught by Mannix, to improve the content presentation system of Brown for the predictable result of providing advertisers further opportunity to present advertising content without having to directly select advertisements for display.
	Regarding claim 15, claim 15 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2. 
Regarding claim 16, claim 16 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
Regarding claim 17, claim 17 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 18, Brown discloses “A media asset presentation system, comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory has computer-executable instructions stored thereon that, when executed by the at least one processor ([0287]-[0289], Figs. 1-2), cause the at least one processor to: 
receive an indication of a request from a user of a receiving device for contacting the user via a receiving device of the user while a customer service representative is currently online with the user via a different device than the receiving device ([0255]-[0260], i.e., a second party contacts a first party when the second party identifies a product or service with which the first party needs assistance, wherein the secondary party may be a customer service representative); 
in response to the receiving of the indication of the request, determine, based on metadata stored on the receiving device, whether to … play a media asset stored on the receiving device while the customer service representative is currently online with the user ([0032]-[0034], [0081], [0165], [0260], i.e., content is selected by one party for presentation, wherein the content shared may be stored on one party’s device); and 
… play the media asset while the customer service representative is currently online with the user in response to the determination.” ([0032]-[0034], [0135], [0145], i.e., content is presented during the call).
Brown fails to explicitly disclose automatically playing the media asset.
	Mannix teaches the technique of automatically playing the media asset ([0006]-[0007], [0053], [0055], i.e., messages, such as advertisements, are automatically displayed when answering a phone call). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of automatically playing the media asset as taught by Mannix, to improve the content presentation system of Brown for the predictable result of providing advertisers further opportunity to present advertising content without having to directly select advertisements for display.
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.

Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mannix and in further view of Ilagan (US Pub. 2017/0286969), herein referenced as Ilagan.
Regarding claim 7, Brown discloses “wherein the media asset played while the customer service representative is currently online with the user is a video … related to the receiving device or service to the receiving device.” ([0029], [0031], [0111], [0165], [0198], [0255], [0259], i.e., during a call a party may push video).
The combination fails to explicitly disclose a video with information on how to resolve a customer service issue related to the receiving device
	Ilagan teaches the technique of providing a video with information on how to resolve a customer service issue related to the receiving device ([0042], i.e., support representative can initiate display of information at the customer's computer, such as tutorial videos). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a video with information on how to resolve a customer service issue related to the receiving device as taught by Ilagan, to improve the content presentation system of Brown for the predictable result of providing users with an easy to follow guide for resolve issues.
Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.

Claims 8-9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mannix, Ilagan, and in further view of Bakoglu et al. (US Pat. 5,983,369), herein referenced as Bakoglu.
Regarding claim 8, the combination fails to disclose “causing, via the receiving device, one or more interactive graphical user interface elements to be displayed that are selectable to access additional information to address the customer service issue.”
Bakoglu teaches the technique of causing, via the receiving device, one or more interactive graphical user interface elements to be displayed that are selectable to access additional information to address the customer service issue (Col. 6 lines 21-33, Figs. 4, 6, i.e., the “SOS Help” button can access a local help data base residing on the user’s computer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of causing, via the receiving device, one or more interactive graphical user interface elements to be displayed that are selectable to access additional information to address the customer service issue as taught by Bakoglu, to improve the content presentation system of Brown for the predictable result of allowing a user to access a local knowledge database to resolve issues.
Regarding claim 9, the combination fails to disclose “wherein the one or more interactive graphical user interface elements are displayed as part of or in conjunction with the video.”
Bakoglu teaches the technique of providing wherein the one or more interactive graphical user interface elements are displayed as part of or in conjunction with the video (Col. 6 lines 34-67, Col. 8 lines 25-56, Figs. 4, 6, i.e., a window is displayed with a plurality of graphical user interface elements). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the one or more interactive graphical user interface elements are displayed as part of or in conjunction with the video as taught by Bakoglu, to improve the content presentation system of Brown for the predictable result of providing the user with a plurality of options to interact.
Regarding claim 21, claim 21 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mannix and in further view of Bhatnagar (US Pub. 2010/0218030), herein referenced as Bhatnagar.
Regarding claim 10, the combination fails to disclose “wherein the determining whether to automatically play the media asset stored on the receiving device is based on metadata stored on the receiving device associating the condition for contacting the user with the media asset stored on the receiving device.”
Bhatnagar teaches the technique of providing wherein the determining whether to automatically play the media asset … is based on metadata … associating the condition for contacting the user with the media asset … ([0037], [0043]-[0044], [0049], Figs. 3, 6B, i.e., a symptom catalog includes a knowledge database of problems that can occurs for different components and a set of suggestive corrective actions to rectify a given problem). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the determining whether to automatically play the media asset is based on metadata associating the condition for contacting the user with the media asset as taught by Bhatnagar, to improve the content presentation system of Brown for the predictable result of quickly and easily identifying relevant solutions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        July 27, 2022